                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

STEVEN BELL,

               Plaintiff,

               v.                                     CASE NO. 18-3285-SAC

DONALD RATZ, et al.,

               Defendants.
                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Steven Bell is hereby required to show good cause, in writing, to the Honorable

Sam A. Crow, United States District Judge, why this action should not be dismissed due to the

deficiencies in Plaintiff’s Complaint that are discussed herein.      Plaintiff is also given the

opportunity to file a complete and proper amended complaint that cures all the deficiencies

discussed herein.

I. Nature of the Matter before the Court

       Plaintiff proceeds pro se in this prisoner civil rights action. The Court grants Plaintiff’s

motion for leave to proceed in forma pauperis (Doc. 2). At the time of filing, Plaintiff was in

federal custody at USP Leavenworth in Leavenworth, Kansas (“USPL”). On May 9, 2018,

Plaintiff was placed in the SHU under investigation for suspicion of possession of K2. On

September 10, 2018, Plaintiff was “kicked out” of the SHU and placed on a restricted

punishment unit C2, all before his lab results came back. On September 26, 2018, the DHO

sentenced Plaintiff to thirty days in the SHU for possession of K2. Plaintiff served over six

months in the SHU. Plaintiff alleges that inmates are subjected to disciplinary sanctions prior to

being found guilty because the warden will not purchase instant test kits.




                                                1
           Plaintiff alleges that on October 2, 2018, a representative from the regional offices of the

Bureau of Prisons (“BOP”) did a “walk through” of the SHU at USPL. Plaintiff inquired about

his surgery and why his attempts to exhaust his administrative remedies were being ignored.

Lieutenant Ratz retaliated against Plaintiff for talking to the BOP representative. Plaintiff was

placed “on paper” for allegedly having a clothesline. Plaintiff was placed in a hard cell with no

heat, his radio was broken, and his Bible, other books, headphones, pens1 and other property

were confiscated.           Plaintiff did not receive a confiscation form.                 Plaintiff alleges that on

November 1, 2018, he was placed on a wing where no inmates are housed because it is

extremely cold. Lieutenant Ratz placed Plaintiff in a hard cell in retaliation for Plaintiff’s hunger

strike.

           Plaintiff also alleges that CO Orellana retaliated against him by refusing to give Plaintiff

his lunch tray, conducting a shakedown of his cell and taking Plaintiff’s property, and placing

him on restricted shower. Plaintiff alleges that he has been in the hard cell for two weeks, and

medical refuses to see him or provide him with sterile water to flush his sinuses as prescribed by

his surgeon.

           Plaintiff names as Defendants Warden English; Lieutenant Ratz; CO Orellana; (fnu) (lnu)

SHU staff; and DHO Bryant. Plaintiff seeks injunctive relief; $100,000 in punitive damages for

each count; and $1,000,000 for emotional, mental, and psychological damages on each count.

II. Statutory Screening of Prisoner Complaints

           The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised



1
    Plaintiff alleges that the pen he used to write his complaint in this case was one he had hidden “just in case.”

                                                             2
claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the



                                                   3
plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       1. Injunctive Relief

       Plaintiff seeks injunctive relief. Plaintiff was transferred to a halfway house and is no

longer housed at USPL. Because Plaintiff’s request relates solely to alleged wrongdoing on the

part of USPL employees, the Court would be unable to provide Plaintiff with effective relief and

his requests for injunctive relief are moot. Article III of the Constitution extends the jurisdiction

of federal courts only to “live, concrete” cases or controversies. Rio Grande Silvery Minnow v.



                                                 4
Bureau of Reclamation, 601 F.3d 1096, 1109 (10th Cir. 2010). “Article III’s requirement that

federal courts adjudicate only cases and controversies necessitates that courts decline to exercise

jurisdiction where the award of any requested relief would be moot—i.e. where the controversy

is no longer live and ongoing.” Cox v. Phelps Dodge Corp., 43 F.3d 1345, 1348 (10th Cir.

1994), superseded by statute on other grounds. Consequently, “[m]ootness is a threshold issue

because the existence of a live case or controversy is a constitutional prerequisite to federal court

jurisdiction.” Rio Grande, 601 F.3d at 1109 (internal quotations and citations omitted).

       “Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief.” O’Shea v. Littleton, 414 U.S. 488, 495 1974). The Tenth Circuit

has applied this principle to § 1983 actions brought by inmates, and held that an inmate’s transfer

from one prison to another generally renders moot any request for injunctive relief against the

employees of the original prison concerning the conditions of confinement.             See Green v.

Branson, 108 F.3d 1296, 1299–1300 (10th Cir. 1997); see also Wirsching v. Colorado, 360 F.3d

1191, 1196 (10th Cir. 2004) (inmate’s release from prison moots his claims for declaratory and

injunctive relief); McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir. 1999) (recognizing

prisoner’s release from prison mooted his § 1983 claim for injunctive relief); Love v. Summit

County, 776 F.2d 908, 910 n.4 (10th Cir. 1985) (noting transfer of inmate to different prison

renders his § 1983 claim for injunctive relief moot); see also Pfeil v. Lampert, 603 F. App’x 665,

668 (10th Cir. 2015) (unpublished) (holding that “RLUIPA claims regarding prison conditions

become moot if the inmate plaintiff is released from custody.”) (citations omitted).

       The mootness doctrine is based on the reality that even if the inmate receives injunctive

relief, the defendants from the former prison would be unable to provide the relief to plaintiff.

Because Plaintiff is no longer incarcerated at USPL, his claims for injunctive relief are moot and



                                                 5
subject to dismissal.

        2. Retaliation

        Plaintiff fails to state a claim of retaliation. “[I]t is well established that an act in

retaliation for the exercise of a constitutionally protected right is actionable under [42 U.S.C.]

Section 1983 even if the act, when taken for a different reason, would have been proper.” Smith

v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990) (citations omitted). The Tenth Circuit has held

that:

        Government retaliation against a plaintiff for exercising his or her First
        Amendment rights may be shown by proving the following elements: (1) that the
        plaintiff was engaged in constitutionally protected activity; (2) that the
        defendant’s actions caused the plaintiff to suffer an injury that would chill a
        person of ordinary firmness from continuing to engage in that activity; and (3)
        that the defendant’s adverse action was substantially motivated as a response to
        the plaintiff’s exercise of constitutionally protected conduct.

Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

        However, an “inmate claiming retaliation must allege specific facts showing retaliation

because of the exercise of the prisoner’s constitutional rights.” Fogle v. Pierson, 435 F.3d 1252,

1264 (10th Cir. 2006) (quotations and citations omitted). Thus, for this type of claim, “it is

imperative that plaintiff’s pleading be factual and not conclusory.         Mere allegations of

constitutional retaliation will not suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir.

1990). “To prevail, a prisoner must show that the challenged actions would not have occurred

‘but for’ a retaliatory motive.” Baughman v. Saffle, 24 F. App’x 845, 848 (10th Cir. 2001)

(citing Smith v. Maschner, 899 F.2d 940, 949–50 (10th Cir. 1990); Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir. 1998)).




                                                6
       Plaintiff’s claims of retaliation are subject to dismissal for failure to allege adequate facts

in support of the claims. Plaintiff’s allegations regarding retaliation are generally conclusory,

lacking facts to demonstrate any improper retaliatory motive.

       3. Conditions of Confinement

       Plaintiff alleges that he was placed in a hard cell that was extremely cold for two weeks,

and that medical staff did not visit him or provide him with sterile water to flush his sinuses. A

prison official violates the Eighth Amendment when two requirements are met. Farmer v.

Brennan, 511 U.S. 825, 834 (1994).         “First, the deprivation alleged must be, objectively,

‘sufficiently serious.’” Id. To satisfy the objective component, a prisoner must allege facts

showing he or she is “incarcerated under conditions posing a substantial risk of serious harm.”

Id.; Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005). The Eighth Amendment requires

prison and jail officials to provide humane conditions of confinement guided by “contemporary

standards of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). The Supreme Court has

acknowledged that the Constitution “‘does not mandate comfortable prisons,’ and only those

deprivations denying ‘the minimal civilized measure of life’s necessities’ are sufficiently grave

to form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298

(1991) (internal citations omitted). Indeed, prison conditions may be “restrictive and even

harsh.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Under the Eighth Amendment,

(prison) officials must provide humane conditions of confinement by ensuring inmates receive

the basic necessities of adequate food, clothing, shelter, and medical care and by taking

reasonable measures to guarantee the inmates’ safety.” McBride v. Deer, 240 F.3d 1287, 1291

(10th Cir. 2001) (citation omitted).




                                                 7
       The second requirement for an Eighth Amendment violation “follows from the principle

that ‘only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.’”

Farmer, 511 U.S. at 834. Prison officials must have a “sufficiently culpable state of mind,” and

in prison-conditions cases that state of mind is “deliberate indifference” to inmate health or

safety. Id. “[T]he official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.

“The Eighth Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel and

unusual ‘punishments.’” Id. It is not enough to establish that the official should have known of

the risk of harm. Id.

       Because the sufficiency of a conditions-of-confinement claim depends upon “the

particular facts of each situation; the ‘circumstances, nature, and duration’ of the challenged

conditions must be carefully considered.” Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001)

(quoting Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)). “While no single factor controls .

. . the length of exposure to the conditions is often of prime importance.” Id. As the severity of

the conditions to which an inmate is exposed increases, the length of exposure required to make

out a constitutional violation decreases. Accordingly, “minor deprivations suffered for short

periods would not rise to an Eighth Amendment violation, while ‘substantial deprivations. . .’

may meet the standard despite a shorter duration.” Id. (citations omitted).

       Plaintiff does not indicate how cold it was in the hard cell or whether or not Plaintiff had

access to blankets. Plaintiff does not indicate whether he sought medical attention during this

time or made requests for sterile water to flush his sinuses. Plaintiff alleges no facts showing

that Defendants “both knew of and disregarded an excessive risk to [his] health or safety.”

Plaintiffs’ allegations fail to allege a “sufficiently serious” deprivation or facts showing he is



                                                8
“incarcerated under conditions posing a substantial risk of serious harm.” Plaintiff has also

failed to allege “deliberate indifference” by Defendants. Plaintiff’s complaint regarding the

conditions of his confinement at USPL is subject to dismissal for failure to state a claim of cruel

and unusual punishment.

       4. Habeas Corpus Claims

       Plaintiff names the DHO as a Defendant but fails to allege any facts regarding how the

DHO violated Plaintiff’s constitutional rights. Challenges to prison disciplinary proceedings

must be raised in a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241.

Abdulhaseeb v. Ward, 173 F. App’x 658, 659 n.1 (10th Cir. 2006) (citing McIntosh v. United

States Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (petitions under § 2241 are used to

attack the execution of a sentence, including the deprivation of good-time credits and other

prison disciplinary matters); Brown v. Smith, 828 F.2d 1493, 1495 (10th Cir. 1987) (“If [the

petitioner] can show that his due process rights were violated in the subject disciplinary

proceedings, then § 2241 would be the appropriate remedy to use to restore his good time

credits.”); see also Gamble v. Calbone, 375 F.3d 1021 (10th Cir. 2004) (inmates were entitled to

habeas relief on grounds that revocation of their earned credits resulting from unsupported

disciplinary convictions violated due process), superseded by statute on other grounds as stated

in Magar v. Parker, 490 F.3d 816, 818–19 (10th Cir. 2007).

       Plaintiff may not challenge prison disciplinary actions and the loss of good time in this

civil rights action, but may only do so by filing a petition for writ of habeas corpus. Moreover, a

prerequisite to filing a habeas corpus petition in federal court is full exhaustion of all levels of

administrative appeal, as well as all remedies available in the state courts.




                                                  9
       5. Damages

       Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e).

       Plaintiffs also seeks punitive damages, which “are available only for conduct which is

‘shown to be motivated by evil motive or intent, or when it involves reckless or callous

indifference to the federally protected rights of others.’” Searles, 251 F.3d at 879 (quoting Smith

v. Wade, 461 U.S. 30, 56 (1983)). Plaintiff presents no plausible basis for a claim of punitive

damages because he alleges no facts whatsoever establishing that any defendant acted with a

sufficiently culpable state of mind.      Plaintiff’s request for punitive damages is subject to

dismissal.

       6. Motion to Expedite

       Plaintiff has filed a motion to expedite, seeking an expedited hearing and seeking to have

his habeas petition in Case No. 18-3277 changed to an action under § 1983. Plaintiff made this

same request in Case No. 18-3277, and the Court denied that request. See Bell v. English, Case

No. 18-3277-JWL, Doc. 8 (D. Kan. Dec. 5, 2018). To the extent Plaintiff seeks an expedited

hearing in the instant case, such a request is denied.

IV. Response and/or Amended Complaint Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper




                                                 10
amended complaint upon court-approved forms that cures all the deficiencies discussed herein.2

Plaintiff is given time to file a complete and proper amended complaint in which he (1) shows he

has exhausted administrative remedies for all claims alleged; (2) raises only properly joined

claims and defendants; (3) alleges sufficient facts to state a claim for a federal constitutional

violation and show a cause of action in federal court; and (4) alleges sufficient facts to show

personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 2) is granted.

          IT IS FURTHER ORDERED that Plaintiff’s motion to expedite (Doc. 3) is denied.

          IT IS FURTHER ORDERED that Plaintiff is granted until February 4, 2019, in which

to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until February 4, 2019, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.


2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (18-3285-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                         11
The clerk is directed to send § 1983 forms and instructions to Plaintiff.

IT IS SO ORDERED.

Dated in Topeka, Kansas, on this 15th day of January, 2019.



                                      s/ Sam A. Crow
                                      Sam A. Crow
                                      U.S. Senior District Judge




                                         12
